Citation Nr: 1048160	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2009, the Veteran submitted a Form 9 requesting a 
hearing before the Board in Washington, DC.  In August 2010, the 
Veteran was advised that a hearing had been scheduled for 
November 2010.  The Veteran failed to show.  Notably, in an 
August 2010 letter the Veteran stated that he would be unable to 
attend the scheduled hearing.  Further, in a November 2010 report 
of contact the Veteran expressed his desire to appear at a 
videoconference hearing.  

Accordingly, the case is REMANDED for the following:

The RO is to schedule the Veteran for a 
videoconference hearing.  Provide the Veteran 
and his representative reasonable advance 
notice of the date, time, and location of the 
hearing.  A copy of the notice letter must be 
associated with the claims file.  If the 
Veteran no longer desires to appear at a 
Board videoconference hearing he should 
inform VA of that fact in writing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


